Appeal (1) from a judgment of the -Supreme Court in favor of plaintiff, entered November 27, 1963 in New York County, upon a verdict rendered at a Trial Term in a personal injury negligence action, and (2) from that part of said judgment in favor of the third-party defendant Kaufman dismissing the third party complaints of Edison and -Consolidated Telegraph and (3) from that part of said judgment in favor of defendant Kaufman against plaintiff Edison on the merits on Edison’s cause of action for property damage.